 


109 HR 4620 IH: Homeowner’s Tax Relief Act of 2005
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4620 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a double deduction for a portion of an individual’s State and local property taxes that are in excess of the national average. 
 
 
1.Short titleThis Act may be cited as the Homeowner’s Tax Relief Act of 2005.  
2.Double deduction of certain State and local property taxes 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Double deduction of certain State and local property taxes 
(a)In generalIn the case of an individual, there shall be allowed as a deduction (in addition to the deduction allowed under section 164) the excess of— 
(1)the amount of State and local real property taxes paid or accrued with respect to the individual’s principal residence (within the meaning of section 121) within the taxable year, over 
(2)the amount estimated by the Secretary to be the average annual amount of State and local real property taxes for principal residences in the United States with respect to the calendar year in which such taxable year begins. 
(b)Income limitationNo deduction will be allowed under this subsection for any taxable year in the case of a taxpayer whose adjusted gross income for such taxable year exceeds $80,000 ($160,000 in the case of a joint return). . 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph:  
 
(21)Certain State and local property taxesThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections of such part is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item: 
 
 
Sec. 224. Double deduction of certain State and local property taxes. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
